Kim v New York Presbyt. (2019 NY Slip Op 02425)





Kim v New York Presbyt.


2019 NY Slip Op 02425


Decided on March 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 28, 2019

Renwick, J.P., Richter, Kapnick, Kahn, Oing, JJ.


8826 160555/14

[*1]Susan Kim also known as Dosun Susan Kim, et al., Plaintiffs-Respondents,
vNew York Presbyterian also known as the University Hospital of Columbia and Cornell also known as New York Presbyterian Columbia University Medical Center, et al., Defendants-Appellants.


Bartlett LLP, Mineola (Robert G. Vizza of counsel), for appellants.
Fellows Hymowitz, P.C., New City (Samuel S. Coe of counsel), for respondents.

Order, Supreme Court, New York County (Judith N. McMahon, J.), entered on or about February 16, 2018, which denied defendants' motion to dismiss the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff alleges that defendants failed to properly assess her condition and the degree of her supervisory needs in the restroom, a claim sounding in medical malpractice, and her action, brought three years after her injuries, is therefore
untimely (Harrington v St. Mary's Hosp., 280 AD2d 912 [4th Dept 2001], lv denied 96 NY2d 710 [2001]; Scott v Uljanov, 74 NY2d 673, 674-675 [1989]). Because the loss of consortium claim is derivative of the injured plaintiff's claim, that cause of action must also be dismissed as untimely (Hazel v Montefiore Med. Ctr., 243 AD2d 344, 345 [1st Dept 1997]; Kaisman v Hernandez, 61 AD3d 565, 566 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 28, 2019
CLERK